United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, FORDHAM POST
OFFICE, Bronx, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0699
Issued: February 12, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 14, 2019 appellant filed a timely appeal from September 24 and
November 16, 2018 merit decisions of the Office of Workers’ Compensation Programs (OWCP).1
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
The Board notes that appellant also submitted a timely request for oral argument with her February 14, 2019
appeal. However, in an April 22, 2019 letter, appellant requested that the Board withdraw her oral argument request
and proceed with a decision based on review of the case record.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the November 16, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant received a $27,288.37 overpayment of compensation
for the period March 1, 2016 through March 31, 2018 because she concurrently received FECA
wage-loss compensation and Social Security Administration (SSA) age-related retirement
benefits; (2) whether OWCP properly denied waiver of recovery of the overpayment; (3) whether
OWCP properly required recovery of the overpayment by deducting $250.00 every 28 days from
appellant’s continuing compensation payments; (4) whether appellant also received a $2,044.06
overpayment of compensation for the period April 1 through May 26, 2018 because she
concurrently received FECA wage-loss compensation and SSA age-related retirement benefits;
(5) whether OWCP properly denied waiver of recovery of the overpayment; and (6) whether
OWCP properly required recovery of the overpayment by deducting $16.03 every 28 days from
appellant’s continuing compensation payments.
FACTUAL HISTORY
On May 13, 2004 appellant, then a 50-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that on May 12, 2004 she slipped on icy ground while in the performance
of duty. OWCP accepted a right knee sprain, tear of medial meniscus of right knee and tear of
lateral meniscus of right knee. Appellant stopped work on November 17, 2005 and underwent an
OWCP-authorized arthroscopic right knee surgery. She did not return to work. OWCP paid
appellant wage-loss compensation on the periodic rolls as of December 25, 2005.4
In a November 2, 2015 letter, OWCP noted that appellant was approaching her 62nd
birthday, the minimum age eligible to receive SSA age-related retirement benefits. It advised her
that her continuing compensation benefits may be reduced if she received SSA age-related
retirement benefits based upon her age and federal service. OWCP also noted that failure to report
the receipt of such retirement benefits to OWCP could result in an overpayment of compensation
subject to recovery.
On April 18, 2016 the SSA advised appellant that she was entitled to monthly retirement
benefits beginning March 2016. It indicated that her first payment of $1,126.00 due for
March 2016 would be received on or around April 24, 2016.
On EN1032 forms dated November 13, 2016 and another form received on November 27,
2017, appellant reported that she was receiving SSA age-related retirement benefits as part of an
annuity for federal service and indicated the monthly amount of her benefits.
On January 31, 2018 OWCP received SSA’s FERS/SSA dual benefit calculation
worksheet setting forth appellant’s SSA rate with FERS and hypothetical rate without FERS. The

4

By decision dated January 16, 2009, OWCP issued a loss of wage-earning capacity (LWEC) decision, finding that
appellant’s employment as a receptionist/dispatcher for a trucking company fairly and reasonably represented her
wage-earning capacity, and reduced her monetary compensation effective May 5, 2008 based on her actual earnings
in that position. Appellant remained on the periodic rolls for partial disability.

2

SSA rates with/without FERS were reported as: $1,126.30/$44.10 effective March 2016;
$1,129.60/$44.20 effective December 2016; and $1,152.20/$45.00 effective December 2017.
In a FERS offset calculation worksheet, OWCP found an overpayment amount of
$9,811.15 for the period March 1 through November 30, 2016; $13,060.58 for the period
December 1, 2016 through November 30, 2017; and $4,416.63 for the period December 1, 2017
through March 31, 2018, for a total overpayment of $27,288.37 for the period March 1, 2016
through March 31, 2018.5
In an April 4, 2018 preliminary overpayment determination, OWCP notified appellant that
she had received an overpayment of compensation in the amount of $27,288.37 for the period
March 1, 2016 through March 31, 2018 because it had failed to reduce her wage-loss compensation
by the portion of her SSA age-related retirement benefits that were attributable to her federal
service. It further advised her of its preliminary determination that she was at fault in the creation
of the overpayment because she was aware or should have reasonably been aware that the
payments she received during the overpayment period were not offset for the SSA dual benefit.
OWCP provided appellant with an overpayment action request form and an overpayment recovery
questionnaire (Form OWCP-20). Additionally, it notified her that, within 30 days of the date of
the letter, she could request a telephone conference, a final decision based on the written evidence,
or a prerecoupment hearing.
On April 18, 2018 appellant requested a prerecoupment hearing with OWCP’s Branch of
Hearings and Review. She disagreed that she was at fault in the creation of the overpayment and
argued that the overpayment should be waived. In a Form OWCP-20, appellant listed monthly
income of $4,514.00 and monthly expenses of $4,453.00, assets of $178.00 and liabilities of
$32,832.10, and attached financial information including credit card statements, utility bills, and
bank statements.
Effective May 27, 2018, OWCP offset appellant’s FECA benefits by the amount of her
SSA age-related retirement benefits attributable to her federal employment under FERS.
A prerecoupment telephonic hearing took place on August 21, 2018. Appellant reported
SSA age-related retirement benefits for both her and her husband of $2,412.00, her husband’s
pension of $1,038.00 and OWCP income of $1,064.00. She indicated that the $4,453.00 monthly
expenses reported were for the entire household and did not include “a lot of things.” Appellant
indicated that she had no ability to make any repayments, noting that she had no assets and no
longer worked. She advised that she had only worked for one month at Indio Trucking as the
company went into bankruptcy. Appellant testified that she had received an SSA payment on or
about April 20, 2016 and that she had contacted OWCP.6 She also questioned why it took two

5

The overpayment was determined by subtracting the SSA rate without FERS from the SSA rate with FERS to get
the monthly FERS offset amount, which it then converted to the 28-day offset amount to be deducted from the periodic
rolls payments based on the number of days in each corresponding period.
6

In Form CA-110 note of telephone call dated June 13, 2016, appellant reported the receipt of SSA benefits.

3

years for OWCP to determine that there was an overpayment. No additional evidence was
received.
By decision dated September 24, 2018, an OWCP hearing representative finalized the
overpayment determination that appellant received an overpayment in the amount of $27,288.37
for the period March 1, 2016 through March 31, 2018 as she had received wage-loss compensation
from OWCP without an appropriate offset for SSA age-related retirement benefits attributable to
FERS. For the three periods identified by SSA (March 1 through November 30, 2016,
December 1, 2016 through November 30, 2017, and December 1, 2017 through March 31, 2018),
OWCP found the corresponding overpayments of $9,811.12, $13,060.61, and $4,416.63, for a total
overpayment amount of $27,288.37. OWCP’s hearing representative indicated that the
overpayment figures for each period actually totaled $27,288.36, but explained that the one-cent
discrepancy was the result of rounding differences and affirmed the overpayment amount of
$27,288.37. The hearing representative reversed the finding that appellant was at fault in the
creation of the overpayment, but denied waiver. OWCP’s hearing representative noted that, while
she was no longer working, the January 16, 2009 LWEC decision remained in effect and calculated
that she had a current monthly earning potential of $2,885.33. Thus, the hearing representative
found that appellant’s household monthly income included her monthly earning potential of
$2,885.33, her husband’s monthly pension of $1,038.00, and both her and her husband’s SSA agerelated retirement benefits of $2,412.00 and her FECA benefits of $1,064.13, for a total monthly
household earning potential of $6,335.33. OWCP’s hearing representative noted that she reported
household monthly expenses of $4,453.00, which included miscellaneous expenses of $785.00.
The hearing representative reduced appellant’s miscellaneous expenses of $785.00 to $50.00,
noting that a limit of $50.00 was considered fair. OWCP’s hearing representative indicated that
“when allowing the maximum $50.00 per month for miscellaneous expenses,” her household
monthly expenses totaled $3,718.00 ($4,453.00 minus $785.00 plus $50.00). The hearing
representative found that appellant’s household monthly earning potential of $6,335.33 exceeded
reasonable monthly expenses of $3,718.00 by $2,617.33 and that recovery would not be against
equity and good conscience. OWCP’s hearing representative further determined that the
overpayment would be recovered by withholding $250.00 every 28 days from appellant’s
continuing compensation payments.7
In an October 3, 2018 FERS offset calculation worksheet, OWCP determined that for the
period April 1 to May 26, 2018 an overpayment in the amount of $2,044.06 had been created
because portions of appellant’s SSA age-related retirement benefits that she received during that
period were based on credits earned during her federal employment.
On October 9, 2018 OWCP issued a preliminary determination that appellant was overpaid
in the amount of $2,044.06 for the period April 1 to May 26, 2018 because her FECA benefits
were not reduced by the FERS portion of her SSA age-related retirement benefits. It found that
she was without fault in creating this overpayment. OWCP provided appellant with an
overpayment action request form and a Form OWCP-20. Additionally, it notified her that, within

7

The hearing representative advised that, as appellant’s periodic rolls payments were adjusted only as of May 27,
2018 to reflect the SSA offset, OWCP should issue a separate preliminary finding for any additional overpayment
action for compensation issued from April 1 through May 26, 2018.

4

30 days of the date of the letter, she could request a telephone conference, a final decision based
on the written evidence, or a prerecoupment hearing. No additional evidence was received.
By decision dated November 16, 2018, OWCP finalized its preliminary determination that
appellant had received an overpayment of compensation in the amount of $2,044.06 for the period
April 1 through May 26, 2018, because it failed to offset her compensation payments by the
portion of her SSA age-related benefits that were attributable to her federal service. It denied
waiver of recovery of the overpayment based on the lack of supporting financial information.
OWCP took into account the $250.00 recovery rate for the prior overpayment and determined that
this overpayment would be recovered by deducting $16.03 every 28 days from her continuing
compensation payments.8
LEGAL PRECEDENT -- ISSUES 1 and 4
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.9 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.10
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service.11 FECA Bulletin No. 97-09 states that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
benefit earned as a federal employee is part of the FERS retirement package, and the receipt of
FECA benefits and federal retirement concurrently is a prohibited dual benefit.12
ANALYSIS -- ISSUES 1 and 4
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation for the period March 1, 2016 through March 31, 2018, but will modify the amount
to $27,288.36. The Board also finds that OWCP properly determined that she received an
overpayment of compensation in the amount of $2,044.06 for the period April 1 through
May 26, 2018.

8
OWCP indicated that appellant’s current net 28-day compensation amount, prior to the $250.00 deduction, was
$1,064.13. The 25 percent usual rate of repayment would be $266.03. OWCP deducted the $250.00 that was already
being withheld due to appellant’s other overpayment from the $266.03 to find $16.03 can be deducted from her
continuing compensation.
9

5 U.S.C. § 8102(a).

10

Id. at § 8116.

11

20 C.F.R. § 10.421(d); see T.B., Docket No. 18-1449 (issued March 19, 2019); S.M., Docket No. 17-1802 (issued
August 20, 2018).
12

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

5

For the period March 1, 2016 through May 26, 2018, appellant received SSA age-related
retirement benefits. The information provided by SSA indicated that a portion of her age-related
SSA benefits was attributable to her federal service. As OWCP neglected to offset appellant’s
FECA benefits for the periods March 1, 2016 through March 31, 2018 and April 1 through
May 26, 2018, she received an overpayment of wage-loss compensation.13 As noted, a claimant
cannot receive compensation for wage-loss compensation and SSA age-related retirement benefits
attributable to federal service for the same period.14 Consequently, the fact of the overpayments
has been established.
Based on the rates provided by SSA with respect to the specific amount of age-related SSA
retirement benefits that, were attributable to federal service, OWCP calculated the overpayment of
compensation by determining the portion of SSA benefits that were attributable to appellant’s
federal service.
For the period March 1, 2016 through March 31, 2018, SSA provided appellant’s SSA rate
with FERS and without FERS for specific periods beginning March 1, 2016 through
March 31, 2018. OWCP provided its calculations of the amount that it should have offset for each
relevant period based on the SSA worksheet and determined that she received an overpayment in
the amount of $27,288.37. The Board, however, has reviewed OWCP’s calculations and finds that
appellant received prohibited dual benefits for this period totaling $27,288.36. Accordingly, the
overpayment for the period March 1, 2016 through March 31, 2018 is modified to reflect the
overpayment amount of $27,288.36.
For the period April 1 through May 26, 2018, OWCP properly calculated an overpayment
in the amount of $2,044.06 based on information provided by SSA. It provided its calculations of
the amount that it should have offset for each relevant period based on the SSA worksheet. No
contrary evidence was provided. The Board has reviewed OWCP’s calculations and finds that it
properly determined that appellant received prohibited dual benefits totaling $2,044.06 creating an
overpayment of compensation in that amount for the period April 1 through May 26, 2018.15
LEGAL PRECEDENT -- ISSUES 2 and 5
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.16

13

Id.

14

Supra note 12; V.B., Docket No. 19-1082 (issued October 29, 2019); A.C., Docket No. 18-1550 (issued
February 21, 2019).
15

A.S., Docket No. 19-0171 (issued June 12, 2019).

16
5 U.S.C. § 8129; 20 C.F.R. §§ 10.433, 10.434, 10.436, and 10.437; see A.F., Docket No. 19-0054 (issued
June 12, 2019).

6

The waiver or refusal to waive an overpayment of compensation by OWCP is a matter that rests
within OWCP’s discretion pursuant to statutory guidelines.17
Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause
hardship to a currently or formerly entitled beneficiary because the beneficiary from whom OWCP
seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP.18 Additionally, recovery of an
overpayment is considered to be against equity and good conscience when an individual who
received an overpayment would experience severe financial hardship in attempting to repay the
debt or when an individual, in reliance on such payment or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse.19
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary.20 Failure to submit the requested information
within 30 days of the request shall result in a denial of waiver of recovery, and no further request
for waiver shall be considered until the requested information is furnished.21
ANALYSIS -- ISSUE 2 and 5
The Board finds that OWCP properly denied waiver of recovery of the $27,288.36 and
$2,044.06 overpayments of compensation.
As OWCP found appellant without fault in the creation of the overpayments, waiver of
recovery of the overpayment must be considered, and repayment is still required unless adjustment
or recovery of the overpayments would defeat the purpose of FECA or be against equity and good
conscience.22 In order to establish that repayment of the overpayments would defeat the purpose
of FECA, she must show that she requires substantially all of her income to meet current ordinary
and necessary living expenses and that her assets do not exceed the established limit as determined

17

A.C., Docket No. 18-1550 (issued February 21, 2019); see Robert Atchison, 41 ECAB 83, 87 (1989).

18

20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a)(2) (September 2018).
19

Id. at § 10.437(a)(b).

20

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

21

Id. at § 10.438(b).

22

Id. at § 10.436.

7

by OWCP’s procedures.23 Appellant also has the responsibility to provide the appropriate
financial information to OWCP.24
With regard to the $27,288.36 overpayment, appellant submitted a completed Form
OWCP-20 and submitted supporting financial documentation. She listed her total monthly income
as $4,514.00 ($1,064.00 every 28 days from OWCP, her husband’s monthly pension of $1,038.00,
and both her and her husband’s SSA of $2,412.00 per month).25 Appellant reported monthly
expenses of $4,453.00, which included miscellaneous expenses of $785.00 which OWCP’s
hearing representative reduced to $50.00. OWCP’s procedures, however, allow miscellaneous
expenses not to exceed $60.00 per month; thus, she is accorded $60.00 for monthly miscellaneous
expenses as no financials were provided to account for a greater amount.26 Thus, the amount of
appellant’s new household monthly expenses total $3,728.00 ($4,453.00 - $785.00 + $60.00). Her
total monthly income of $4,514.00 exceeds her monthly expenses of $3,728.00 by $786.00. As
appellant’s monthly income exceeds her ordinary and necessary living expenses by more than
$50.00, the Board finds that she does not need substantially all of her income for ordinary and
necessary living expenses.27
Additionally, the evidence of record did not demonstrate that recovery of the overpayment
would be against equity and good conscience because appellant has not shown that she would
experience severe financial hardship in attempting to repay the debt or that she relinquished a
valuable right or changed her position for the worse in reliance on the payment which created the
overpayment. Therefore, the Board finds that OWCP properly denied wavier of recovery with
regard to the $27,288.36 overpayment.
With regard to the $2,044.06 overpayment, OWCP clearly explained to appellant in its
preliminary determination dated October 9, 2018 the importance of providing the completed
overpayment questionnaire and financial information, including copies of income tax returns, bank
account statements, bills, pay slips, and any other records to support income and expenses. It
advised her that it would deny waiver if she failed to furnish the requested financial information
within 30 days. Appellant did not complete a second Form OWCP-20 or submit financial
information necessary for OWCP to determine if recovery of the $2,044.06 overpayment would
23

See supra note 19.

24

Supra note 21.

25

OWCP considered appellant’s financial information and determined that her potential monthly income exceeded
her monthly ordinary and necessary expenses by $2,617.33. Under its procedures, income includes any funds which
may reasonably be considered available for her use, regardless of the source. While appellant may have a potential
earning capacity, this amount is not reasonably available for her use. The Board has previously explained that OWCP
regulations indicate that recovery of the overpayment would defeat the purposes of FECA if the claimant needs all of
her current income to meet her current expenses. There is no provision for conjecture concerning a claimant’s potential
future income. Therefore, an OWCP hearing representative erred in including appellant’s potential earning capacity
into her income calculation. See 20 C.F.R. § 10.436; Federal (FECA) Procedure Manual supra note 18 at Chapter
6.400.4(b)(1) (September 2018); D.L., Docket No. 07-2016 (issued April 21, 2008).
26

See Federal (FECA) Procedure Manual supra note 18 at Chapter 6.400.4(b)(2)(e) (September 2018).

27
See Federal (FECA) Procedure Manual supra note 18 at Chapter 6.400.4(a)(3) (September 2018); see also M.P.,
Docket No. 18-0902 (issued October 16, 2018).

8

defeat the purpose of FECA or if recovery would be against equity and good conscience. She also
submitted no evidence that she had relied upon the incorrect payments to her detriment or that she
would experience severe financial hardship attempting to repay the debt.28 Consequently, as
appellant did not submit the information required under section 10.438 of OWCP’s regulations,
which was necessary to determine her eligibility for waiver, OWCP properly denied waiver of
recovery of the $2,044.06 overpayment.29
On appeal, appellant argues that repaying the overpayments would create a hardship crisis
for her family. However, as explained above the Board finds that OWCP properly denied waiver
of recovery of the overpayments. Because appellant has not established that recovery of the
overpayments would defeat the purpose of FECA or be against equity and good conscience, she
has not shown that OWCP abused its discretion by denying waiver.30
LEGAL PRECEDENT -- ISSUES 3 and 6
Section 10.441 of OWCP’s regulations provides that, when an overpayment has been made
to an individual who is entitled to further payments, the individual shall refund to OWCP the
amount of the overpayment as the error is discovered his or her attention is called to the same. If
no refund is made, OWCP shall decrease later payments of compensation, taking into account the
probable extent of future payments, the rate of compensation, the financial circumstances of the
individual, and any other relevant factors, so as to minimize any hardship.31
ANALYSIS -- ISSUES 3 and 6
The Board finds that OWCP properly required recovery of the overpayment by deducting
$250.00 every 28 days from appellant’s continuing compensation for the $27,288.36 overpayment.
The Board also finds that OWCP properly required recovery of the overpayment by deducting
$16.03 every 28 days from her continuing compensation for the $2,044.06 overpayment.
With respect to the $27,388.36 overpayment, OWCP’s hearing representative considered
appellant’s FECA benefits, her SSA benefits, as well as her husband’s pension and SSA benefits,
and the hearing representative reviewed her expenses. The Board finds that OWCP gave due
regard to the relevant factors noted above and did not abuse its discretion in setting the rate of
recovery.32 The Board thus finds that it properly required recovery of the overpayment by
deducting $250.00 from appellant’s continuing compensation payments.
The Board also finds that OWCP properly required recovery of the $2,044.06 overpayment
by deducting an additional $16.03 every 28 days from appellant’s continuing compensation.
28

See V.T., Docket No. 18-0628 (issued October 25, 2018).

29

See S.B., Docket No. 16-1795 (issued March 2, 2017).

30

See D.M., Docket No. 17-0810 (issued October 2, 2017).

31

20 C.F.R. § 10.441(a); see A.F., supra note 16; Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

32

See T.G., Docket No. 17-1989 (issued June 5, 2018); M.D., Docket No. 11-1751 (issued May 7, 2012).

9

Appellant in this instance did not complete the Form OWCP-20, nor did she submit financial
information as requested prior to the final November 16, 2018 decision. The overpaid individual
is responsible for providing information about income, expenses, and assets as specified by
OWCP.33 When an individual fails to provide requested financial information, OWCP should
follow minimum collection guidelines designed to collect the debt promptly and in full.34 While
appellant continued to argue that she cannot repay the overpayment as all her income is used for
bills and food, no supporting financial documentation was provided to substantiate this allegation.
The Board thus finds that OWCP properly required recovery of the overpayment by deducting
$16.03 from her continuing compensation payments.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$27,288.36 for the period March 1, 2016 through March 31, 2018 and $2,044.06 for the period
April 1 through May 26, 2018, because she concurrently received SSA age-related retirement
benefits while receiving FECA benefits. The Board further finds that OWCP properly denied
waiver of recovery of the overpayments and properly required recovery of the overpayments by

33

Supra note 21.

34

L.L., Docket No. 18-1103 (issued March 5, 2019); Frederick Arters, 53 ECAB 397 (2002).

10

deducting $250.00 for the first overpayment and $16.03 for the second overpayment every 28 days
from her continuing compensation payments.
ORDER
IT IS HEREBY ORDERED THAT the September 24, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed as modified and the November 16, 2018 decision
of OWCP is affirmed.
Issued: February 12, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

